                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:21-cv-336-MOC-DSC

SHARON HADDEN,                      )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )                         ORDER
                                    )
UNITED PARCEL SERVICE, INC.         )
                                    )
                  Defendant.        )
___________________________________ )

       THIS MATTER comes before the Court on a Motion for Partial Dismiss for Failure to

State a Claim, filed By Defendant United Parcel Service, Inc. (Doc. No. 5).

       I.      BACKGROUND AND PLAINTIFF’S ALLEGATIONS

       Plaintiff filed this action in Mecklenburg County Superior Court on June 3, 2021,

bringing the following claims against her former employer Defendant United Parcel Service,

Inc.: (1) racial discrimination, retaliation, and hostile work environment on the basis of race, in

violation of 42 U.S.C. § 1981; (2) unlawful racial discrimination and hostile work environment

based on race, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et

seq.; (3) unlawful racial discrimination and hostile work environment based on sex, in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; (4) unlawful

discrimination and hostile work environment under the Americans with Disabilities Act of 1990,

42 U.S.C. § 12112; and (5) retaliation on the basis of race, sex, and disability, under Title VII;

(6) negligent hiring, supervision, and retention under North Carolina common law; and (7)

intentional infliction of emotional distress under North Carolina law.

       Defendants removed the action to this Court on July 12, 2021. On July 19, 2021,

                                                  1



      Case 3:21-cv-00336-MOC-DSC Document 12 Filed 08/26/21 Page 1 of 6
Defendant filed a motion to dismiss Plaintiff’s claims for sex discrimination and hostile work

environment (Plaintiff’s Third Cause of Action) and intentional infliction of emotional distress

(Plaintiff’s Seventh Cause of Action). Plaintiff has filed a Response, and Defendant has filed a

Reply. This matter is therefore ripe for disposition.

       Plaintiff alleges the following factual allegations, which are taken as true for the purpose

of Defendant’s partial motion to dismiss1:

       Plaintiff first began employment with UPS in 1995. Plaintiff’s performance at UPS was

consistently exceptional. In 2011, Plaintiff was involved in an on-the-job accident that resulted in

the death of another individual while Plaintiff was driving a UPS truck. Due to the psychological

and emotional trauma associated with the accident, Plaintiff was diagnosed with a health

condition. Accordingly, Plaintiff had a disability as defined under the American Disabilities Act

and requested reasonable accommodations. Plaintiff’s request included an accommodation in the

form of allowing Plaintiff to drive a smaller truck while making deliveries. Due to another

diagnosed medical condition that caused Plaintiff difficulty with ambulating stairs, Plaintiff also

requested to not be assigned routes that required her to ambulate stairs. Plaintiff’s request for

reasonable accommodations was granted in 2011 and Plaintiff was able to perform her duties

without issue.

       In 2018, UPS began discriminating against Plaintiff on the basis of her race, sex, and

disability. Specifically, on March 6, 2018, a UPS supervisor called Plaintiff a monkey. On March

5, 2019, Plaintiff made a complaint of race and gender discrimination to UPS supervisors

Michael Smith and Charles Keith Davis, and Union Representative Dave Ramsey. Plaintiff



1 The allegations are taken verbatim from Plaintiff’s Complaint, except that the paragraph
numbers have been omitted.
                                               2



      Case 3:21-cv-00336-MOC-DSC Document 12 Filed 08/26/21 Page 2 of 6
complained of discrimination and specifically reported that after three (3) years of parking in the

back of the facility due to it being dark when Plaintiff arrived at work at 2:45 a.m., Plaintiff was

told she could no longer park in the back of the facility. Importantly, because of the time she

arrived at work, Plaintiff would park in the back of the facility for safety reasons. Although

Plaintiff was told she could not park in the back of the building, other non African-American

women employees were allowed to continue to park in the back of the facility

       After the March 5, 2019, meeting, Plaintiff experienced retaliation by UPS supervisor

Bryan Crickard, who would intentionally manipulate her packages in a way that would cause her

to have to search for the packages, and in turn cause her to be late with her deliveries Many part-

time supervisors were witnesses to this retaliation because they had to help Plaintiff search for

her packages to be delivered.

       Then, on March 21, 2019, Plaintiff asked Bryan Crickard to leave her packages in one

location as he had done with all other employees. Bryan Crickard’s response was “I will continue

to load air on any truck I want.” Plaintiff then asked why she was being singled out. Bryan

Crickard responded, “Because.” Plaintiff responded, “I don’t need your help loading my truck.

Please don’t touch my packages.”

       After the verbal discussion between Bryan Crickard and Plaintiff, Plaintiff reported the

issue via a text message to her supervisors, Charles Keith Davis and Bryan Crickard, stating,

“Keith, I can’t work under this stress, my blood pressure is high, my head hurts really bad, and

my eye is twitching. I need to go home to take my medication. I should not have to go through

this to do my job.” Plaintiff’s supervisor did not respond to her text message.

       Additionally, Plaintiff went to a CVS pharmacy immediately after sending the text

message, where it was confirmed that her blood pressure was abnormally high, causing her to

                                                  3



      Case 3:21-cv-00336-MOC-DSC Document 12 Filed 08/26/21 Page 3 of 6
have to be taken directly to her doctor’s office. After Plaintiff was released by her doctor on

March 21, 2019, to ensure UPS was aware of her medical issues caused by UPS’s supervisor’s

discrimination and retaliation, she returned to the office to speak with Human Resources

Representative [Kristian last name unknown]. As Plaintiff was speaking with Kristian, UPS

supervisors Cornelius Jackson and Charles Davis told Plaintiff if she did take her routes on that

day she would be terminated, even after she explained the circumstances surrounding her health

and UPS’s discriminatory conduct causing her health to decline.

       Due to Plaintiff’s issues with her stress, anxiety, and blood pressure—all of which were

caused by UPS’s supervisors, Plaintiff could not deliver her packages and was terminated—a

termination that was subsequently retracted due to its unlawfulness. Due to UPS’s unlawful

discrimination, Plaintiff was forced to take short-term disability from March 22, 2019, until May

19, 2019. When Plaintiff returned, the retaliation continued.

       Specifically, for roughly either (8) years prior to Plaintiff’s March 5, 2019, complaint and

subsequent reports of discrimination and retaliation, Plaintiff was performing her duties as a 22.3

driver with the two (2) above-referenced accommodations pursuant to a reasonable

accommodation application that was approved by UPS in 2011. However, after Plaintiff made

complaints of discrimination and retaliation, Plaintiff was advised that a larger truck was needed

to make runs to the airport (Plaintiff’s route) due to increased volume.

       However, there was no true increase in volume and requiring the truck was done for the

sole purpose of removing Plaintiff from her current position as a form of discrimination and

retaliation because UPS’s supervisors were well aware of Plaintiff’s disabilities outlined in her

2011 ADA forms that made her unable to drive a larger truck.

       When Plaintiff asked why this was occurring, she was told she would need to fill out

                                                 4



      Case 3:21-cv-00336-MOC-DSC Document 12 Filed 08/26/21 Page 4 of 6
another ADA reasonable accommodation request form for the exact same accommodations that

UPS had already approved—the exact same accommodations with which Plaintiff had

successfully performed her job since 2011.

        Nevertheless, Plaintiff completed another ADA request for the exact same

accommodations in 2019. Shockingly, UPS continued its blatant discrimination and retaliation

against Plaintiff when it subsequently denied Plaintiff’s ADA request for the exact same

accommodations for the exact same position she had for eight (8) years. After unlawfully taking

away Plaintiff’s full-time position, UPS then offered Plaintiff a part-time position with a reduced

pay rate. To date, UPS has denied Plaintiff her job and any similar job. Accordingly, on October

8, 2019, and December 12, 2019, Plaintiff filed Charges of Discrimination with the Equal

Employment Opportunity Commission. On March 5, 2021, Plaintiff received right-to-sue letters.

        II.     STANDARD OF REVIEW AND DISCUSSION

        Federal Rule of Civil Procedure 12(b)(6) provides that a motion may be dismissed for

failure to state a claim upon which relief can be granted. A motion to dismiss pursuant to Rule

12(b)(6) tests the sufficiency of the complaint without resolving contests of fact or the merits of a

claim. Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992), cert. denied, 510

U.S. 828 (1993). Thus, the Rule 12(b)(6) inquiry is limited to determining if the allegations

constitute “a short and plain statement of the claim showing the pleader is entitled to relief”

pursuant to Federal Rule of Civil Procedure 8(a)(2). To survive a defendant’s motion to dismiss,

factual allegations in the complaint must be sufficient to “raise a right to relief above a

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Thus, a complaint will

survive if it contains “enough facts to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

                                                    5



      Case 3:21-cv-00336-MOC-DSC Document 12 Filed 08/26/21 Page 5 of 6
        For the purposes of a Rule 12(b)(6) analysis, a claim has facial plausibility “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). The

Court must draw all reasonable factual inferences in favor of the plaintiff. Priority Auto Grp.,

Inc. v. Ford Motor Co., 757 F.3d 137, 139 (4th Cir. 2014). In a Rule 12(b)(6) analysis, the Court

must separate facts from legal conclusions, as mere conclusions are not entitled to a presumption

of truth. Iqbal, 556 U.S. at 678. Importantly, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. However, well-pleaded

factual allegations are entitled to a presumption of truth, and the court should determine whether

the allegations plausibly give rise to an entitlement to relief. Id. at 679.

        Here, the Court finds that, given the lenient pleading standards of Iqbal and Twombly,

the Court will deny the motion to dismiss at this time and hold it under consideration pending

further development of the record.

        III.    CONCLUSION

        Defendant’s motion is denied, pending further development of the record.

        IT IS, THEREFORE, ORDERED that Defendant’s Motion to Dismiss, (Doc. No. 5). is

DENIED.

 Signed: August 26, 2021




                                                   6



      Case 3:21-cv-00336-MOC-DSC Document 12 Filed 08/26/21 Page 6 of 6
